Citation Nr: 1737620	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a blood disorder to include polycythemia vera and myelofibrosis.  


REPRESENTATION

Appellant represented by:  Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975.   He died in March 2017.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2013, the Board declined to reopen the issue of entitlement to service connection for a blood disorder (including polycythemia and myelofibrosis), finding that new and material evidence had not been submitted sufficient to reopen the Veteran's previously-denied claim.  The Veteran appealed.  In February 2015 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2013 decision, and remanded the Veteran's case for action consistent with the aforementioned Memorandum Decision.  The case was remanded in September 2015.

In May 2017 the Board, being unaware of the Veteran's death, referred this case to a VA physician for a medical expert opinion.  That opinion was received in August 2017 and has been added to the electronic file. 


FINDINGS OF FACT

The Veteran died in March 2017.


CONCLUSION OF LAW

Because the Veteran died, the Board has no jurisdiction to adjudicate the merits of his claim. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996). Therefore, his appeal has been rendered moot by virtue of his death, and it must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). In particular, this dismissal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010 (a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Muskogee, Oklahoma Regional Office. Id.  


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


